COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00630-CR
Trial Court Cause
Number:                     1334322
Style:                      Darius Jamarr Graves
                            v The State of Texas
                    *
Date motion filed :         4/23/14
Type of motion:             Extension of Time to File Brief
Party filing motion:        Appellee
Document to be filed:       Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             3/27/14
         Number of previous extensions granted:         1
         Date Requested:                                4/24/14

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 4/24/14
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually           Acting for the Court

Panel consists of

Date: April 29, 2014